DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein.
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b)
Claims 10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103.
Claims 1-20 are rejected on the grounds of Nonstatutory Double Patenting.

Examiner Remarks
	This Office action includes a nonstatutory double patenting rejection. Please note that MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/15/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 11 recite “placed near the user”; however, the term “near” is a relative term which renders the scope of the claim indefinite. The specification does not provide any standard by which it may be determined whether or not a particular distance counts as “near”. Consequently, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention. For the purposes of examination, any sensor which is capable of performing measurements of the user will be interpreted as being “near” the user. Dependent claims 2-9 and 12 do not resolve the issue and are rejected with the same rationale.

	Claim 11 recites “wherein the one or more sensors include at least one sensor worn by the user or placed near the user”. The recitation of “worn by the user” and “placed near the user” appear to be method steps of using the system. As per MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” For the purposes of examination, this limitation is being interpreted as requiring that the one or more sensors include at least one sensor which is capable of being worn by the user or placed near the user. Note that the claim is not being interpreted as requiring that the system include the user (e.g., “the sensor and the user are attached”); such an interpretation would be rejected under 35 USC 101 as encompassing human organisms. Applicant is cautioned to avoid amending to include a positive recitation of a human organism as part of the system. Dependent claim 12 does not resolve the issue and is rejected with the same rationale.

	Claim 12 recites “wherein the computing device is worn by the user”. The recitation of “worn by the user” appears to be method steps of using the system. As per MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” For the purposes of examination, this limitation is being interpreted as requiring that the computing device is capable of being worn by the user. Note that the claim is not being interpreted as requiring that the system include the user (e.g., “the computing device and the user are attached”); such an interpretation would likely be rejected under 35 USC 101 as encompassing human organisms. Applicant is cautioned to avoid amending to include a positive recitation of a human organism as part of the system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 10 and 13-20 are directed to a system comprising one or more sensors and a computing device having logic stored thereon. However, the broadest reasonable interpretation of a sensor encompasses a virtual sensor and the broadest reasonable interpretation of a computing device encompasses, e.g., a virtual processor. Consequently, the broadest reasonable interpretation of the claim encompasses non-statutory subject matter. Amending to clearly recite a hardware component (e.g., a “hardware processor”) would overcome the rejection.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1 Analysis (All Claims)
According to the first part of the analysis, in the instant case claims 1-9 are directed to a method; and claims 11-12 include at least one object which is capable of being worn or placed. Thus, each of claims 1-9 and 11-12 falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Claims 10 and 13-20 are directed to non-statutory subject matter as discussed above.

	Combined Step 2A Prong 1, Step 2A Prong 2, and Step 2B Analysis	
	
	Claim 1 includes the following recitation of an abstract idea:
	adjusting at least one of a timing of providing an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test based on the measured motion of the user or the measured posture of the user; and (Adjusting a timing of providing an instruction or a test duration based on the measured motion or posture of the user is practical to perform in the human mind. This is a recitation of a mental process.)
	Claim 1 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A computer-implemented method comprising: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
conducting a structured test with a user, the structured test including presenting an instruction to the user to perform at least one action for a test duration to test a current state of the user; receiving, from one or more sensors worn by the user or placed near the user, sensor data that indicates at least a motion of the user or a posture of the user; measuring, with the sensor data, the motion of the user or the posture of the user during  the structured test; (These limitations are directed to gathering data of a particular type or source to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	…conducting the subsequent structured test with the user based on the adjusted at least  one of the timing and the test duration. (This is a high level recitation of conducting a subsequent structured test based on a result of the abstract idea. The step recites only the idea of an outcome (i.e., that the structured test be conducted), the computer of the method is recited as a tool to perform an existing process, and practically any use of the abstract idea (i.e., determining a new timing or duration for a subsequent structured test) would involve actually doing a subsequent test. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 1 does not reflect an improvement to computer technology or any other technology.

Claim 2 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 2 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing. (This is a further recitation of the gathering data of a particular type or source to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 2 does not reflect an improvement to computer technology or any other technology.

Claim 3 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up. (This is a further recitation of the gathering data of a particular type or source to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 3 does not reflect an improvement to computer technology or any other technology.

Claim 4 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, a starting position of the user and the mean radius of trace of the user while the user is standing, wherein the mean radius of trace represents an average distance that the user deviated from the starting position over the test duration. (This is a further recitation of the gathering data of a particular type or source to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 4 does not reflect an improvement to computer technology or any other technology.

Claim 5 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test. (This is a further recitation of the gathering data of a particular type or source to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 5 does not reflect an improvement to computer technology or any other technology.

Claim 6 recites at least the abstract idea identified above in the claim upon which it depends. Claim 6 further recites
to generate a score indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event. (Generating a score indicating a likelihood of whether an input window is within a fall horizon is practical to perform in the human mind. This is a recitation of a mental process.)
Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
further comprising providing (This is a step of sending, receiving, storing or retrieving data secondary to performing the abstract idea, which is insignificant extra-solution activity. Moreover, sending or receiving and storing and retrieving information is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network and example iv. Storing and retrieving information in memory.)
features based on the sensor data to (This limitation limits the application of the abstract idea to a particular type or source of data (i.e., sensor data), which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
a classifier trained on data about a plurality of users (The classifier and training are recited at a very high level with no indication as to how the training is to be performed. Without further implementation details, this amounts to a mere instruction to apply the judicial exception using a computer. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 6 does not reflect an improvement to computer technology or any other technology.

Claim 7 recites at least the abstract idea identified above in the claim upon which it depends. 
in response to determining that the score is greater than a predetermined threshold, (A person could practically determine that a score is greater than a predetermined threshold in the human mind. This is a recitation of a mental process.)
… about a prediction of a fall risk of the user. (At the level of generality recited, a person could practically predict a fall risk of the user (e.g., by determining that the score is greater than a predetermined threshold) in the human mind. This is a recitation of a mental process.)
Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
notifying a client device with information (This is a high level recitation of notifying a device with a result of the abstract idea. The claim recites only the idea of an outcome (i.e., the notification of the client device) with no indication as to how this outcome is to be achieved. Moreover, the step uses a computer as a tool to implement an existing process. Moreover, practically any use of the abstract idea would involve providing a notification. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 7 does not reflect an improvement to computer technology or any other technology.

Claim 8 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 8 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the features based on the sensor data include a measured mean radius of trace of the user while standing. (This limitation limits the application of the abstract idea to a particular type or source of data (i.e., sensor data), which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 8 does not reflect an improvement to computer technology or any other technology.

Claim 9 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 9 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the structured test comprises detecting a center of gravity of the user while standing. (This is a further recitation of the gathering data of a particular type or source to be used in performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 9 does not reflect an improvement to computer technology or any other technology.

Claim 10 includes the following recitation of an abstract idea:
adjusting at least one of a timing of presenting an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test based on the measured motion of the user or the measured posture of the user; and (Adjusting a timing of providing an instruction or a test duration based on the measured motion or posture of the user is practical to perform in the human mind. This is a recitation of a mental process.)
Claim 10 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
A system, comprising: one or more sensors; and a computing device having logic stored thereon that, in response to execution by the computing device, causes the computing device to perform actions comprising: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
presenting an instruction to a user to perform at least one action of a structured test for a test duration to test a current state of the user; receiving, from the one or more sensors, sensor data that indicates at least a motion of the user or a posture of the user during the structured test; measuring, using the sensor data, the motion of the user or the posture of the user during the structured test; (These limitations are directed to gathering data of a particular type or source to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)	
…presenting the instruction to the user to perform at least one action of the subsequent structured test based on the adjusted at least one of the timing and the test duration. (This is a high level recitation of presenting an instruction based on a result of the abstract idea. The step recites only the idea of an outcome (i.e., that the instruction to perform at least one action of the structured test be presented), the computer of the method is recited as a tool to perform an existing process, and practically any use of the abstract idea (i.e., determining a new timing or duration for a subsequent structured test) would involve actually doing a subsequent test. This is a mere instruction to apply the judicial exception. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
Claim 10 does not reflect an improvement to computer technology or any other technology.

Claim 11 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 11 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the one or more sensors include at least one sensor worn by the user or placed near the user. (This is an attempt to limit the application of the abstract idea to a technological environment in which the sensor is worn by the user or placed near the user. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 11 does not reflect an improvement to computer technology or any other technology.

Claim 12 recites at least the abstract idea identified above in the claim upon which it depends. 
Claim 12 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea:
wherein the computing device is worn by the user, and at least one sensor of the one or more sensors is incorporated into the computing device. (This is an attempt to limit the application of the abstract idea to a technological environment in which the computing device is worn by the user and the sensor is incorporated in the computing device. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Claim 12 does not reflect an improvement to computer technology or any other technology.

Regarding claim 13-20, the rejection of claim 10 is incorporated herein. Claims 13-20 recite substantially similar subject matter to claims 2-9, respectively, and are rejected with the same rationale, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Annegarn” (US 2016/0113551 A1) in view of “Stein” (US 2013/0116999 A1).

Regarding claim 1, Annegarn teaches
A computer-implemented method comprising: (Annegarn, Abstract describes a system comprising a user device which has a mode in which the processing unit processes measured movements obtained during a user-specified time period to determine the risk of the user falling.)
conducting a structured test with a user, the structured test including presenting an instruction to the user to perform at least one action for a test duration to test a current state of the user; ([0083] describes providing instructions to the user as to how to perform a fall risk assessment.  [0093] provides examples of particular tests which may be performed. [0108-0109] indicates that the test may include a timer. Even without the timer, the test duration is claimed as part of the result which the instruction should effect and moreover, the test duration is not some predefined number. So, for example, the sit-to-stand test (see [0093]) in which the amount of time taken to go from sitting to standing is measured, would also read on the claim since the user performs the action (i.e., standing up) for however long the action takes (i.e., the test duration).)
receiving, from one or more sensors worn by the user or placed near the user, sensor data that indicates at least a motion of the user or a posture of the user; ([0084] indicates that when the device is operating in data collection mode, the movement measurement data is collected and stored. [0063] indicates that the sensors may include an accelerometer and an air pressure sensor which are part of the user device. [0062] indicates that the device may be worn by the user. [0064] describes determining/measuring the performance of movements by the user based on the sensor data.)
measuring, with the sensor data, the motion of the user or the posture of the user during  the structured test; ([0064] describes determining/measuring the performance of movements by the user based on the sensor data. See also [0103].)
adjusting [the test] based on the measured motion of the user or the measured posture of the user; and conducting [a] subsequent structured test based on the [adjustment]. ([0104] describes adapting the test in a next iteration based on the measured motion of the user in the test.)
Annegarn does not appear to explicitly teach 
adjusting at least one of a timing of providing an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test 
…conducting the subsequent structured test with the user based on the adjusted at least  one of the timing and the test duration.
However, Stein—directed to analogous art—teaches
adjusting at least one of a timing of providing an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test (Stein, Figure 3 step 216 shows determining a timing of a test based on an analysis of results of a previous test step 220. The determining of the test timing is further described at [0052] and [0080]. In the combination with Annegarn, Annegarn already teaches providing an instruction to a user to implement a structured test and that the test measures a motion and posture of the user as described above. In the combination, Stein is relied upon to teach adjusting a timing of a subsequent test based on the results of a previous iteration of the test. In the combination, the teaching of Stein is applied to the particular test taught by Annegarn.) 
…conducting the subsequent structured test with the user based on the adjusted at least  one of the timing and the test duration. (Stein, The test is actually carried out at a subsequent step 220 in the loop at the determined time. See description at [0062] and [0096].)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Annegarn to adjust a timing of a subsequent structured test as taught by Stein because adjusting the timing of the test allows for the determination of a dynamic policy which is adaptable to patient needs as described by Stein at [0035], which results in greater accuracy with fewer tests as described by Stein at [0036]. Note that while some embodiments of Stein are described with respect to a particular medical issue (i.e., glaucoma), Stein makes it clear that the methods are applicable to a wide variety of medical issues at [0037].

Regarding claim 10, Annegarn teaches
A system, comprising: one or more sensors; and a computing device having logic stored thereon that, in response to execution by the computing device, causes the computing device to perform actions comprising: (Figure 1 shows a system including at least two sensors (accelerometer and air pressure sensor), and a computing device 4 including a memory module which may store code (i.e., instructions) for use by the processing unit.)
presenting an instruction to a user to perform at least one action of a structured test for a test duration to test a current state of the user; ([0083] describes providing instructions to the user as to how to perform a fall risk assessment.  [0093] provides examples of particular tests which may be performed. [0108-0109] indicates that the test may include a timer. Even without the timer, the test duration is claimed as part of the result which the instruction should effect and moreover, the test duration is not some predefined number. So, for example, the sit-to-stand test (see [0093]) in which the amount of time taken to go from sitting to standing is measured, would also read on the claim since the user performs the action (i.e., standing up) for however long the action takes (i.e., the test duration).)
receiving, from the one or more sensors, sensor data that indicates at least a motion of the user or a posture of the user during the structured test; ([0084] indicates that when the device is operating in data collection mode, the movement measurement data is collected and stored. [0063] indicates that the sensors may include an accelerometer and an air pressure sensor which are part of the user device. [0064] describes determining/measuring the performance of movements by the user based on the sensor data..)
measuring, using the sensor data, the motion of the user or the posture of the user during the structured test; ([0064] describes determining/measuring the performance of movements by the user based on the sensor data. See also [0103].)	
adjusting [the test] based on the measured motion of the user or the measured posture of the user; and presenting the instruction to the user to perform at least one action of [a] subsequent structured test based on the [adjustment]. ([0104] describes adapting the test in a next iteration based on the measured motion of the user in the test. As indicated above, conducting the test includes presenting instructions to the user.)
Annegarn does not appear to explicitly teach 
adjusting at least one of a timing of presenting an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test 
… perform at least one action of the subsequent structured test based on the adjusted at least one of the timing and the test duration.
However, Stein—directed to analogous art—teaches
adjusting at least one of a timing of presenting an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test (Stein, Figure 3 step 216 shows determining a timing of a test based on an analysis of results of a previous test step 220. The determining of the test timing is further described at [0052] and [0080]. In the combination with Annegarn, Annegarn already teaches providing an instruction to a user to implement a structured test and that the test measures a motion and posture of the user as described above. In the combination, Stein is relied upon to teach adjusting a timing of a subsequent test based on the results of a previous iteration of the test. In the combination, the teaching of Stein is applied to the particular test taught by Annegarn.)
…perform at least one action of the subsequent structured test based on the adjusted at least one of the timing and the test duration. (Stein, The test is actually carried out at a subsequent step 220 in the loop at the determined time. See description at [0062] and [0096].)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Annegarn teaches
wherein the one or more sensors include at least one sensor worn by the user or placed near the user. ([0062] indicates that the computing device which includes the sensors (see Figure 1) may be worn by the user, which would read on both being worn by and being placed near the user.)

Regarding claim 12, the rejection of claim 11 is incorporated herein. Furthermore, Annegarn teaches
wherein the computing device is worn by the user, and at least one sensor of the one or more sensors is incorporated into the computing device. ([0062] indicates that the computing device which includes the sensors (see Figure 1) may be worn by the user.)

Claims 2-4, 9, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Annegarn” (US 2016/0113551 A1) in view of “Stein” (US 2013/0116999 A1), and further in view of “Forth” (US 2017/0000387 A1).

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Annegarn teaches
wherein the structured test comprises a test for measuring [sway] ([0097] indicates that sway may be used to determine fall risk in the context of performing the exercise/test.)
Annegarn does not appear to explicitly teach 
wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing.
However, Forth—directed to analogous art—teaches 
wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing. ([0048] describes computing a measure of the tendency for the person to sway from the center point by computing the radius of the circle which contains 95% of the observations. [0042] describes computing the mean of distances from the center of an equilibrium point.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Annegarn and Stein to measure a mean radius of trace of the user while standing as taught by Forth because using additional stability metrics (e.g., mean radius of trace) may improve determination of postural states and/or allow for the determination of fall risk as described by Forth at [0043]. 

Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Annegarn teaches
wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up. ([0093] indicates that the exercise may include standing up. [0083] indicates that the instructions may indicate the specific movements to perform, which may include standing up as described at [0093].) 

Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Annegarn teaches
wherein the measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, [position/acceleration data] ([0064] indicates that the device includes at least an accelerometer  and air pressure sensor to determine changes in position)
Annegarn does not appear to explicitly teach 
measuring, with the sensor data, a starting position of the user and the mean radius of trace of the user while the user is standing, wherein the mean radius of trace represents an average distance that the user deviated from the starting position over the test duration.
However, Forth—directed to analogous art—teaches 
measuring, with the sensor data, a starting position of the user and the mean radius of trace of the user while the user is standing, wherein the mean radius of trace represents an average distance that the user deviated from the starting position over the test duration. ([0072] describes data from sensors being used. [0048] describes computing a measure of the tendency for the person to sway from the center point (i.e. a starting point) by computing the radius of the circle which contains 95% of the observations. [0042] describes computing the mean of distances from the center of an equilibrium point.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

Regarding claim 9, the rejection of claim 1 is incorporated herein. Annegarn and Stein does not appear to explicitly teach 
wherein the structured test comprises detecting a center of gravity of the user while standing.
However, Forth—directed to analogous art—teaches
wherein the structured test comprises detecting a center of gravity of the user while standing. ([0044] describes determining a center of pressure (i.e. a center of gravity). Moreover, [0048] describes computing a measure of the tendency for the person to sway from the center point (i.e., center of gravity) by computing the radius of the circle which contains 95% of the observations. [0042] describes computing the mean of distances from the center of an equilibrium point (i.e., center of gravity).)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claims 13-15 and 20, the rejection of claim 10 is incorporated herein. Claims 13-15 and 20 recite substantially similar subject matter to claims 2-4 and 9, respectively, and are rejected with the same rationale, mutatis mutandis.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Annegarn” (US 2016/0113551 A1) in view of “Stein” (US 2013/0116999 A1), and further in view of “Forth” (US 2017/0000387 A1), and further in view of “Al-Ali” (US 2017/0055896 A1)

Regarding claim 5, the rejection of claim 3 is incorporated herein. The combination of Annegarn, Stein and Forth does not appear to explicitly teach
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test.
However, Al-Ali—directed to analogous art—teaches
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test. (Al-Ali, [0019] indicates that the techniques may be applied to predicting patient fall risk. [0147-0148] describes using acceleration measurement data to determine pitch and roll. Note that without some fixed axis, any measurement of an angle of rotation about an axis could be reasonably interpreted as either a pitch, roll or yaw, so while Al-Ali only uses the words pitch and roll, either of these could be reasonably interpreted as a yaw (although not necessarily at the same time).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Annegarn, Stein, and Forth to consider pitch, roll or yaw angles as taught by Al-Ali when computing fall risk because this data can be used to determine an orientation and change in orientation of the patient as described at [0147-0148]. Since the tests taught by Annegarn require knowledge of the patient orientation, it would be advantageous to consider data which improves prediction of patient orientation.

Regarding claim 16, the rejection of claim 14 is incorporated herein. Claim 16 recites substantially similar subject matter to claim 5 and is rejected with the same rationale, mutatis mutandis.

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Annegarn” (US 2016/0113551 A1) in view of “Stein” (US 2013/0116999 A1), and further in view of “Forth” (US 2017/0000387 A1), and further in view of “Horvitz” (US 2006/0106743 A1).

Regarding claim 6, the rejection of claim 1 is incorporated herein. Annegarn and Stein do not appear to explicitly teach 
further comprising providing features based on the sensor data to a classifier trained on data about a plurality of users to generate a score indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event.
However, Forth—directed to analogous art—teaches
further comprising providing features based on the sensor data to a classifier trained on data about a plurality of users to generate a score ([0045] describes providing the sensor data along with the clinical records and lifestyle inputs to the machine learning model to predict fall risk. [0046] last few sentences describes using data from other individuals to train a neural network to identify a combination of metrics and raw data indicative of fall risk. The metrics referred to are the stability metrics described in the rest of [0046]. That is, the neural network is trained using stability metrics obtained for other individuals (i.e. a plurality of users), these stability metrics obtained from the specialized sensor as described in [0044] and [0046].)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Annegarn and Stein to provide features based on the sensor data to a classifier trained on data about a plurality of users to generate a score as taught by Forth because the “added insight and predictive power that machine learning techniques provide for human balance control systems can facilitate a more accurate prediction of falls” as described by Forth at [0005].
The combination of Annegarn, Stein and Forth does not appear to explicitly teach 
indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event.
However, Horvitz—directed to analogous art—teaches 
indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event. ([0100] describe using observations associated with a particular period of time prior to an event. These are used to train a machine learning model for producing a likelihood as described at [0101]. The event prediction technique taught by Horvitz would be applied to the particular type of event (i.e. falls) considered by Annegarn in the combination.)
Annegarn and Horvitz are analogous art because all are directed to event prediction (a fall is understood to correspond to an event). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Forth to use a particular time period because this allows the construction of a case library (i.e. a standardized data set) which could be used to train the machine learning model as described by Horvitz at [0100-0101].

Regarding claim 7, the rejection of claim 6 is incorporated herein. Furthermore, Annegarn teaches
notifying a client device with information about a prediction of a fall risk of the user. ([0030, 0098-0099] describes notifying the user about the fall risk of the user via a user interface of a user device.)
Annegarn and Stein does not appear to explicitly teach 
in response to determining that the score is greater than a predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user.
However, Forth—directed to analogous art—teaches 
in response to determining that the score is greater than a predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user. ([0039] describes notifying or alerting the person or a caretaker of the user's fall risk. [0053] describes using thresholds for determining whether or not a user is at high, moderate or low risk of falling. [0013] describes some of the equipment to which the fall risk may be transmitted, including a mobile phone, tablet, smart watch, fitness watch, etc. Each of these is understood to correspond to a type of client device. [0039] describes notifying or alerting the person or a caretaker of the user's fall risk.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Annegarn and Stein to notify the user in response to the score being greater than a threshold as taught by Forth because this may “help individuals be more careful on days when they are more at risk for falling…Alerting someone to their fall risk level empowers them to take action in the short term, such as to use a cane when the fall risk level is high, or for seeking professional advice for making lifestyle changes for long term improvement of fall risk” as described by Forth at [0039]

Regarding claim 8, the rejection of claim 6 is incorporated herein. Furthermore, Annegarn teaches 
wherein the features based on the sensor data include [sway] ([0097] indicates that sway may be used to determine fall risk in the context of performing the exercise/test.)
Annegarn does not appear to explicitly teach 
wherein the features based on the sensor data include a measured mean radius of trace of the user while standing.
However, Forth—directed to analogous art—teaches 
wherein the features based on the sensor data include a measured mean radius of trace of the user while standing. ([0048] describes computing a measure of the tendency for the person to sway from the center point by computing the radius of the circle which contains 95% of the observations. [0042] describes computing the mean of distances from the center of an equilibrium point. The metrics are used as features by the machine learning model as described at [0046].)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Annegarn and Stein to measure a mean radius of trace of the user while standing as taught by Forth because using additional stability metrics (e.g., mean radius of trace) may improve determination of postural states and/or allow for the determination of fall risk as described by Forth at [0043].

Regarding claims 17-19, the rejection of claim 10 is incorporated herein. Claims 17-19 recite substantially similar subject matter to claims 6-8, respectively, and are rejected with the same rationale, mutatis mutandis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,692,011. Although the claims at issue are not identical, they are not patentably distinct for the reasons indicated below.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,692, 011 in view of “Al-Ali” (US 2017/0055896 A1).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,692,011. Although the claims at issue are not identical, they are not patentably distinct for the reasons indicated below.
Claims 10-11, 13-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,692,011. Although the claims at issue are not identical, they are not patentably distinct for the reasons indicated below.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,692, 011 in view of “Annegarn” (US 2016/0113551 A1).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,692, 011 in view of “Al-Ali” (US 2017/0055896 A1).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,692, 011 in view of “Forth” (US 2017/0000387 A1).

The table below shows the overlap between the instant claims and the patented claims. Substantially similar subject matter is shown in bold. The obviousness analysis for the claims which are rejected with a secondary reference is below the table.

Instant Claims
Claims from Patent 10,692,011 
Notes
1. A computer-implemented method comprising:
conducting a structured test with a user, the structured test including presenting an instruction to the user to perform at least one action for a test duration to test a current state of the user;
receiving, from one or more sensors worn by the user or placed near the user, sensor data that indicates at least a motion of the user or a posture of the user;
measuring, with the sensor data, the motion of the user or the posture of the user during  the structured test;
adjusting at least one of a timing of providing an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test based on the measured motion of the user or the measured posture of the user; and
conducting the subsequent structured test with the user based on the adjusted at least  one of the timing and the test duration.
1.  A computer-implemented method comprising:
conducting a structured test with a user, the structured test including presenting an instruction to the user to perform at least one action to test a current state of the user;
retraining a classifier based at least in part on data collected during the structured test, wherein the classifier is trained based on data about a plurality of users;
receiving, from one or more sensors worn by the user or placed near the user, sensor data that indicates at least one environmental condition near the user;
receiving, from the user or from records associated with the user, data about factors for the user;
providing features based on the sensor data that indicates at least one environmental condition near the user, features based on sensor data received during the structured test, and features based on the factors for the user to the classifier to generate a score indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event; 
determining that the score is greater than a predetermined threshold; and
in response to the score being greater than the predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user;
wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing, wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up, and wherein the test comprises:
measuring, with sensor data collected from the one or more sensors, a starting position of the user and the mean radius of trace of the user while the user is standing during a test duration, the mean radius of trace representing an average distance that the user deviated from the starting position over the test duration;
adjusting a timing of providing a subsequent instruction to the user to stand up for a  subsequent structured test based on the mean radius of trace; and
adjusting the test duration to be shorter or longer for the subsequent structured test based on the mean radius of trace; and wherein providing features based on sensor data received during the structured test to the classifier includes providing the measured mean radius of trace to the classifier.

2. The computer-implemented method of claim 1, wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing.
1. …wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing
See above for instant claim 1. 
3. The computer-implemented method of claim 2, wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up.
1. …wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up,
See above for instant claim 2.
4. The computer-implemented method of claim 3, wherein the measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, a starting position of the user and the mean radius of trace of the user while the user is standing, wherein the mean radius of trace represents an average distance that the user deviated from the starting position over the test duration.
1. … measuring, with sensor data collected from the one or more sensors, a starting position of the user and the mean radius of trace of the user while the user is standing during a test duration, the mean radius of trace representing an average distance that the user deviated from the starting position over the test duration;

See above for instant claim 3.
5. The computer-implemented method of claim 3, wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test.

See above for instant claim 3. See below for obviousness analysis.
6. The computer-implemented method of claim 1, further comprising providing features based on the sensor data to a classifier trained on data about a plurality of users to generate a score indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event.
1. … providing features based on the sensor data that indicates at least one environmental condition near the user, features based on sensor data received during the structured test, and features based on the factors for the user to the classifier to generate a score indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event;
See above for instant claim 1.
7. The computer-implemented method of claim 6, further comprising, in response to determining that the score is greater than a predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user.
1. … determining that the score is greater than a predetermined threshold; and
in response to the score being greater than the predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user;
See above for instant claim 6.
8. The computer-implemented method of claim 6, wherein the features based on the sensor data include a measured mean radius of trace of the user while standing.
1. … measuring, with sensor data collected from the one or more sensors, a starting position of the user and the mean radius of trace of the user while the user is standing during a test duration, the mean radius of trace representing an average distance that the user deviated from the starting position over the test duration;
…wherein providing features based on sensor data received during the structured test to the classifier includes providing the measured mean radius of trace to the classifier.
See above for instant claim 6.
9. The computer-implemented method of claim 1, wherein the structured test comprises detecting a center of gravity of the user while standing.
5. The method of claim 1, wherein the one or more sensors comprise at least one depth sensor placed in a room in which the user is present, the at least one depth sensor taking measurements of a posture of the user while standing, the posture mapped to one or more axes to determine a center of gravity of the user, the center of gravity provided as a feature to the classifier.
See above for instant claim 1.
10. A system, comprising:
one or more sensors; and
a computing device having logic stored thereon that, in response to execution by the computing device, causes the computing device to perform actions comprising:
presenting an instruction to a user to perform at least one action of a structured test for a test duration to test a current state of the user;
receiving, from the one or more sensors, sensor data that indicates at least a motion of the user or a posture of the user during the structured test;
measuring, using the sensor data, the motion of the user or the posture of the user during the structured test; 
	adjusting at least one of a timing of presenting an instruction to the user to perform at least one action for a subsequent structured test and a test duration of the subsequent structured test based on the measured motion of the user or the measured posture of the user; and
presenting the instruction to the user to perform at least one action of the subsequent structured test based on the adjusted at least one of the timing and the test duration.
13. A system comprising:
a processor configured to execute instructions; and
a non-transitory computer-readable memory storing instructions executable by the
processor and causing the system to carry out the steps of:
conducting a structured test with a user, the structured test including presenting an
instruction to the user to perform at least one action to test a current state of the user;
retraining a classifier based at least in part on data collected during the structured
test, wherein the classifier is trained based on data about a plurality of users;
receiving, from one or more sensors worn by the user or placed near the user,
sensor data that indicates at least one environmental condition near the user;
receiving, from the user or from records associated with the user, data about factors for the user;
providing features based on the sensor data that indicates at least one environmental condition near the user, features based on sensor data received during the structured test, and features based on the factors for the user to the classifier to generate a score indicating a likelihood of whether an input
window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event;
determining that the score is greater than a predetermined threshold; and
in response to the score being greater than the predetermined threshold, notifying
a client device with information about a prediction of a fall risk of the user wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing, wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up, and wherein the test comprises:
measuring, with sensor data collected from the one or more sensors, a starting position of the user and the mean radius of trace of the user while the user is standing during a test duration, the mean radius of trace representing an average distance that the user
deviated from the starting position over the test duration; adjusting a timing of providing a subsequent instruction to the user to stand up for a subsequent structured test based on the mean radius of trace; and
adjusting the test duration to be shorter or longer for the subsequent structured test based on the mean radius of trace; and
wherein providing features based on sensor data received during the structured test to the classifier includes providing the measured mean radius of trace to the classifier.

11. The system of claim 10, wherein the one or more sensors include at least one sensor worn by the user or placed near the user.
13. … from one or more sensors worn by the user or placed near the user,
See above for instant claim 10.
12. The system of claim 11, wherein the computing device is worn by the user, and at least one sensor of the one or more sensors is incorporated into the computing device.

See above for instant claim 11. See obviousness analysis below.
13. The system of claim 10, wherein the structured test comprises a test for  measuring a mean radius of trace of the user while standing. 
13. … wherein the structured test comprises a test for measuring a mean radius of trace of the user while standing,
See above for instant claim 10.
14. The system of claim 13, wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up. 
13. … wherein presenting the instruction to the user to perform the at least one action to test the current state of the user includes providing an instruction to the user to stand up
See above for instant claim 13.
15. The system of claim 14, wherein the measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, a starting position
of the user and the mean radius of trace of the user while the user is standing, wherein the mean radius of trace represents an average distance that the user deviated from the starting position over the test duration. 
13. …measuring, with sensor data collected from the one or more sensors, a starting position of the user and the mean radius of trace of the user while the user is standing during a test duration, the mean radius of trace representing an average distance that the user
deviated from the starting position over the test duration
See above for instant claim 14.
16. The system of claim 14, wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test.

See above for instant claim 14. See obviousness analysis below.
17. The system of claim 10, wherein the actions further comprise providing features
based on the sensor data to a classifier trained on data about a plurality of users to generate a score indicating a likelihood of whether an input window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event.
13. …providing features based on the sensor data that indicates at least one environmental condition near the user, features based on sensor data received during the structured test, and features based on the factors for the user to the classifier to generate a score indicating a likelihood of whether an input
window is within a fall horizon, wherein the fall horizon is a predetermined period of time that immediately precedes a fall event;
See above for instant claim 10.
18. The system of claim 17, wherein the actions further comprise, in response to determining that the score is greater than a predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user. 
13. … in response to the score being greater than the predetermined threshold, notifying a client device with information about a prediction of a fall risk of the user
See above for instant claim 17.
19. The system of claim 17, wherein the features based on the sensor data include a measured mean radius of trace of the user while standing.
13. …measuring, with sensor data collected from the one or more sensors, a starting position of the user and the mean radius of trace of the user while the user is standing during a test duration, the mean radius of trace representing an average distance that the user
deviated from the starting position over the test duration … wherein providing features based on sensor data received during the structured test to the classifier includes providing the measured mean radius of trace to the classifier.
See above for instant claim 17.
20. The system of claim 10, wherein the structured test comprises detecting a center of gravity of the user while standing.

See above for instant claim 10. See below for obviousness analysis.



Regarding instant claim 5, the rejection of instant claim 3 is incorporated herein. Patented claim 1 does not teach
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test.
However, Al-Ali—directed to analogous art—teaches
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test. (Al-Ali, [0019] indicates that the techniques may be applied to predicting patient fall risk. [0147-0148] describes using acceleration measurement data to determine pitch and roll. Note that without some fixed axis, any measurement of an angle of rotation about an axis could be reasonably interpreted as either a pitch, roll or yaw, so while Al-Ali only uses the words pitch and roll, either of these could be reasonably interpreted as a yaw (although not necessarily at the same time).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 1 to consider pitch, roll or yaw angles as taught by Al-Ali when computing fall risk because this data can be used to determine an orientation and change in orientation of the patient as described at [0147-0148]. 

Regarding instant claim 12, the rejection of instant claim 11 is incorporated herein. Patented claim 13 does not teach
wherein the computing device is worn by the user, and at least one sensor of the one or more sensors is incorporated into the computing device.
However, Annegarn—directed to analogous art—teaches
wherein the computing device is worn by the user, and at least one sensor of the one or more sensors is incorporated into the computing device. ([0062] indicates that the computing device which includes the sensors (see Figure 1) may be worn by the user.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 13 so that the computing device is worn by the user and at least one sensor is incorporated into the computing device as taught by Annegarn because this “enables a user to quickly and easily obtain an estimate of their fall risk in a home or other non-clinical environment using a generally unobtrusive user worn or carried device” (Annegarn, [0120].

Regarding instant claim 16, the rejection of instant claim 14 is incorporated herein. Patented claim 13 does not teach
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test.
However, Al-Ali—directed to analogous art—teaches
wherein measuring the motion of the user or the posture of the user during the structured test includes measuring, with the sensor data, at least one of a pitch, a roll, and a yaw angle of the user during the structured test. (Al-Ali, [0019] indicates that the techniques may be applied to predicting patient fall risk. [0147-0148] describes using acceleration measurement data to determine pitch and roll. Note that without some fixed axis, any measurement of an angle of rotation about an axis could be reasonably interpreted as either a pitch, roll or yaw, so while Al-Ali only uses the words pitch and roll, either of these could be reasonably interpreted as a yaw (although not necessarily at the same time).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 13 to consider pitch, roll or yaw angles as taught by Al-Ali when computing fall risk because this data can be used to determine an orientation and change in orientation of the patient as described at [0147-0148].

Regarding instant claim 20, the rejection of instant claim 10 is incorporated herein. Patented claim 13 does not appear to teach
wherein the structured test comprises detecting a center of gravity of the user while standing.
However, Forth—directed to analogous art—teaches
wherein the structured test comprises detecting a center of gravity of the user while standing. ([0048] describes computing a measure of the tendency for the person to sway from the center point by computing the radius of the circle which contains 95% of the observations. [0042] describes computing the mean of distances from the center of an equilibrium point. The metrics are used as features by the machine learning model as described at [0046].)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 13 to measure a mean radius of trace of the user while standing as taught by Forth because using additional stability metrics (e.g., mean radius of trace) may improve determination of postural states and/or allow for the determination of fall risk as described by Forth at [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121